Exhibit 10.3
BROADCOM CORPORATION
PERFORMANCE BONUS PLAN
(as amended and restated April 24, 2008)
     I. PURPOSES OF THE PLAN
          A. The Broadcom Corporation Performance Bonus Plan (the “Plan”) is
intended to promote the interests of Broadcom Corporation (the “Company”) and
its shareholders by establishing a compensation program to provide key employees
with incentive awards tied to the achievement of goals relating to the
performance of the Company and/or the achievement of individual performance
goals.
          B. The Plan shall be in effect for the year ending December 31, 2007
and for each of the next four (4) years through the year ending December 31,
2011. Each year for which the Plan is in effect shall be designated a “Plan
Year,” and bonuses may be earned under the Plan on the basis of the Company’s
performance for each Plan Year.
     II. PLAN ADMINISTRATION
          A. The Plan shall be administered by the Compensation Committee of the
Company’s Board of Directors. The Compensation Committee in its capacity as
administrator of the Plan (the “Plan Administrator”) shall have full power and
authority (subject to the express provisions of the Plan) to:
               (i) establish the specific performance objectives that must be
attained for each Plan Year at one or more designated levels (e.g. threshold,
above-threshold, target and above-target);
               (ii) establish the maximum bonus pool to be paid in total under
the Plan for each Plan Year.
               (iii) set the bonus potential for each eligible participant at
each designated level of performance; and
               (iv) approve the actual bonus (if any) to be paid to each
participant.
          B. The Plan Administrator shall also have full power and authority to
interpret and construe the provisions of the Plan and adopt rules and
regulations for the administration of the Plan.
          C. Decisions of the Plan Administrator shall be final and binding upon
all parties who may have an interest in the Plan or any bonus amount payable
under the Plan.

 



--------------------------------------------------------------------------------



 



III. ELIGIBILITY AND PARTICIPATION
          A. The individuals eligible to participate in the Plan shall be
limited to (i) all employees of the Company (or its subsidiaries) at the level
of Director or above, provided, however, that if one or more the Company’s
executive officers who are subject to the short-swing profit liability
provisions of Section 16 of the Securities and Exchange Act of 1934, as amended
(“Section 16 Officers”) is selected for participation in the Executive Officer
Bonus Plan for any given Plan Year, then such Section 16 officer(s) shall not be
eligible to participate in this Plan for that same Plan Year and (ii) any other
employees of the Company (or its subsidiaries) identified by management as key
contributors to the Company’s growth and financial success and selected for
participation in the Plan, subject to the approval the Company’s Chief Executive
Officer and the Plan Administrator. All Section 16 Officers shall be eligible to
participate in this Plan for the 2008 Plan Year, and for each subsequent Plan
Year, the Plan Administrator shall determine which Section 16 Officers, if any,
shall participate in the Executive Officer Bonus Plan and which, if any, shall
participate in this Plan within the first ninety (90) days of that Plan Year.
          B. An individual selected for participation in the Plan shall cease to
be a participant and shall not be entitled to any bonus payment under the Plan
for a given Plan Year if that participant ceases Employee status for any reason
prior to the date that bonuses for that Plan Year are paid under the Plan (the
“Distribution Date”); provided, however, that the following participants shall
receive a portion of the actual bonus to which they would otherwise have been
entitled pursuant to Articles IV and V on the basis of actual Company
performance had they continued in Employee status through the Distribution Date:
          (i) any participant who ceases Employee status prior to the
Distribution Date by reason of death or Disability;
          (ii) any participant whose Employee status terminates under
circumstances that entitle that individual to a full or pro-rata bonus pursuant
to the express terms of any agreement or arrangement to which that individual
and the Company are parties; and
          (iii) any participant whose Employee status terminates under special
circumstances that warrant, in the Plan Administrator’s sole discretion, a
pro-rated bonus award under the Plan for the applicable Plan Period.
          C. For purposes of this Article III, the following definitions shall
be in effect:
          (i) A participant shall be deemed to continue in “Employee” status for
so long as that individual remains in the employ of the Company or any
subsidiary of the Company.
          (ii) A participant shall be deemed to have ceased Employee status by
reason of a “Disability” if such cessation of Employee status is occasioned by
his or her inability to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which is expected to
result in death or has lasted or can be expected to last for a continuous period
of twelve (12) months or longer.

2



--------------------------------------------------------------------------------



 



          (iii) The “Plan Period” shall mean the period beginning with the first
day of the Plan Year and ending with the Distribution Date for the bonuses
earned for that Plan Year.
          (vi) Each corporation (other than the Company) in an unbroken chain of
corporations beginning with the Company shall be considered to be a “subsidiary”
of the Company, provided that each such corporation (other than the last
corporation in the unbroken chain) owns, at the time of determination, stock
possessing more than fifty percent (50%) of the total combined voting power of
all classes of stock in one of the other corporations in such chain.
          D. A participant who is absent from active Employee status for a
portion of a Plan Period by reason of an authorized leave of absence shall not
be deemed to have ceased Employee status during the period of that leave.
However, any bonus to which such participant may otherwise become entitled under
the Plan for that Plan Year may be pro-rated based on the portion of the Plan
Period during which that individual is in active working status and not on such
leave of absence, unless the Plan Administrator otherwise deems it appropriate
under the circumstances to provide that individual with a full bonus for the
Plan Period.
     IV. DETERMINATION OF PERFORMANCE GOALS AND POTENTIAL BONUS AMOUNTS
          A. Participants will be eligible to receive cash awards under the Plan
for each Plan Year for which one or more performance objectives established for
that Plan Year by the Plan Administrator are attained. The Plan Administrator
shall, as soon as practicable at the beginning of each Plan Year, other than the
Plan Year ending December 31, 2007, establish the specific performance
objectives for that Plan Year. In no event may a performance objective be
established at a time when there exists no substantial uncertainty as to its
attainment.
          B. For the Plan Year ending December 31, 2007, the Plan Administrator
shall set the applicable performance objectives on the basis of the following
measures: (i) net revenue, (ii) non-GAAP gross margin, (iii) non-GAAP operating
margin, (iv) non-GAAP earnings per share and (v) non-GAAP free cash flow. In
determining whether the non-GAAP measures under clauses (ii), (iii), (iv) and
(v) are attained, the Plan Administrator shall apply the dollar amounts that the
Company reports for those items in accordance with U.S. generally accepted
accounting principles (“GAAP”), as adjusted for certain non-cash, non-recurring,
extraordinary and other items set forth in Paragraph IV.D.
          C. For the Plan Year ending December 31, 2008, the Plan Administrator
shall set the applicable performance objectives on the basis of the following
measures: (i) net revenue; (ii) non-GAAP earnings per share and (iii) working
capital, as measured by days sales outstanding and inventory turns. In
determining whether the non-GAAP measures under clauses (ii) and (iii) are
attained, the Plan Administrator shall apply the dollar amounts that the Company
reports for those items in accordance with GAAP as adjusted for certain
non-cash, non-recurring, extraordinary and other items set forth in
Paragraph IV.D. Each of the three performance objectives for the 2008 Plan Year
shall be measured separately in terms of actual level of attainment and shall be
weighted as follows in determining the actual dollar amount of the total

3



--------------------------------------------------------------------------------



 



bonus pool: (i) the net revenue objective at 0.4, (ii) non-GAAP earnings per
share objective at 0.4 and (iii) working capital objective at 0.2.
          D. For each subsequent Plan Year during the term of the Plan, the
performance objectives may include one or more of the measures used as the 2007
or 2008 Plan Year performance objectives as well as one or more of the
following:  (i) return on total shareholder equity; (ii) net income or operating
income; (iii) earnings before interest, taxes, deprecation, amortization and
stock-based compensation costs, or operating income before depreciation and
amortization; (iv) return on assets, capital or investment; (v) market share in
one or more markets; (vi) cost reduction goals; (vii) budget comparisons;
(viii) implementation or completion of projects or processes strategic or
critical to the Company’s business operations; (ix) measures of customer
satisfaction; (x) the formation of joint ventures, research and development
collaborations, marketing or customer service collaborations, or the completion
of other corporate transactions intended to enhance the Company’s revenue or
profitability or expand its customer base; (xi) completion of project
milestones; and (xii) any combination of, or a specified increase in, any of the
foregoing provided, however, that for purposes of items (ii) and (vi) above (as
well as items (ii), (iii), (iv) and (v) of Paragraph IV.B and items (ii) and
(iii) of Paragraph IV.C above), the Plan Administrator may, at the time the
performance objects are established, specify certain adjustments to such items
as reported in accordance with GAAP, which will exclude from the calculation of
those performance objectives one or more of the following: certain charges
related to acquisitions, stock-based compensation, employer payroll tax expense
on certain stock option exercises, settlement costs, restructuring costs, gains
or losses on strategic investments, non-operating gains, certain other non-cash
charges, valuation allowance on deferred tax assets, and the related income tax
effects, purchases of property and equipment, and any extraordinary
non-recurring items as described in Accounting Principles Board Opinion No. 30.
In addition, such performance objectives may be based upon the attainment of
specified levels of the Company’s performance under one or more of the measures
described above relative to the performance of other entities and may also be
based on the performance of any of the Company’s business groups or division
thereof or any parent or subsidiary.
          E. For each performance objective, the Plan Administrator may
establish up to four (4) designated levels of attainment: threshold,
above-threshold, target and above-target levels of attainment.
          F. The Plan Administrator shall also establish the maximum bonus pool
to be paid in total under the Plan for each designated level of performance for
a Plan Year. For the Plan Year ending December 31, 2007, the maximum bonus pool
payable at each designated level of performance shall be as follows: for
performance at the threshold level, the pool shall be $0, for performance at the
above-threshold level, the pool shall be $7,550,000 for performance at the
target level, the pool shall be $15,100,000, and for performance at the
above-target level the pool shall be $22,650,000.
          For the Plan Year ending December 31, 2008, the maximum bonus pool
payable at each designated level of performance shall be as follows: for
performance at threshold level, the pool shall be $0, for performance at the
target level, the pool shall be $24,000,000, and for performance at the
above-target level the pool shall be $45,600,000.

4



--------------------------------------------------------------------------------



 



          G. The actual bonus pool for each Plan Year shall be determined by the
Plan Administrator on the basis of the Company’s actual performance relative to
each of the performance objectives established for that Plan Year; provided,
however, that the Plan Administrator shall have the full power and authority to
increase or decrease the total actual bonus pool as so determined for any Plan
Year as it deems appropriate or advisable. Each performance objective shall be
measured separately in terms of actual level of attainment and shall be
weighted, equally or in such other proportion as the Plan Administrator shall
determine at the time such performance objectives are established, in
determining the actual total bonus pool. For example, if five (5) performance
objectives are established and weighted equally, then each of those objectives
attained at target level will contribute to the total bonus pool for the Plan
Year in an amount equal to twenty percent (20%) of the total bonus pool payable
at target level for that Plan Year, and each objective attained at above-target
level will contribute to the total bonus pool for that Plan Year in an amount
equal to twenty percent (20%) of the total bonus pool at above-target level. If
the actual level of attainment for any performance objective is between two
specified levels, then the bonus amount attributable to that performance
objective shall be interpolated on a straight-line basis. The dollar amount of
the actual bonus pool shall be determined by the Plan Administrator as soon as
administratively practicable following the completion of the audit of the
Company’s financial statements for the applicable Plan Year by the Company’s
independent registered public accounting firm.
     V. INDIVIDUAL BONUS AWARDS
          A. The actual bonus award to be made to each participant who is a
Section 16 Officer shall be determined at the sole discretion of the Plan
Administrator, and the actual bonus award made to each participant ) who is not
a Section 16 Officer shall be approved by the Plan Administrator, based upon the
recommendation of the Company’s management.
          B. Except as otherwise provided in Paragraphs III.B and C, no
participant shall accrue any right to receive a bonus award under the Plan
unless and until that participant remains in Employee status through the
Distribution Date. Accordingly, no bonus payment shall be made to any
participant who ceases Employee status prior to the Distribution Date, provided,
however, that the provisions of Paragraph III.B and C shall govern the bonus
entitlement of participants whose Employee status terminates under the various
circumstances set forth in those provisions.
          C. The Distribution Date for the individual bonus amount payable to
each participant for a particular Plan Year shall occur as soon as practicable
following the completion of that Plan Year and the Plan Administrator’s
determination of the actual performance levels for that Plan Year, but in no
event shall such Distribution Date occur at any time prior to the date the
Company’s independent registered public accounting firm completes its audit of
the Company’s financial statements for that Plan Year or at any time after the
last day of the calendar year immediately succeeding such Plan Year
          D. All bonus payments shall be made in cash, subject to the Company’s
collection of all applicable federal, state and local income and employment
withholding taxes.

5



--------------------------------------------------------------------------------



 



     VI. GENERAL PROVISIONS
          A. The Plan and all rights hereunder shall be construed, administered
and governed in all respects in accordance with the laws of the State of
California without resort to its conflict-of-laws provisions. If any provision
of the Plan shall be held by a court of competent jurisdiction to be invalid or
unenforceable, the remaining provisions of the Plan shall continue in full force
and effect.
          B. Neither the action of the Company in establishing or maintaining
the Plan, nor any action taken under the Plan by the Plan Administrator, nor any
provision of the Plan itself shall be construed to grant any person the right to
remain in Employee status for any period of specific duration, and each
participant shall at all times remain an Employee at-will and may accordingly be
discharged at any time, with or without cause and with or without advance notice
of such discharge.
          C. Should a participant die before payment is made of the actual bonus
to which he or she has become entitled under the Plan, then that bonus shall be
paid to the executor or other legal representative of his or her estate.
          D. No participant shall have the right to transfer, alienate, pledge
or encumber his or her interest in the Plan, and such interest shall not (to the
maximum permitted by law) be subject to the claims of the participant’s
creditors or to attachment, execution or other process of law.
          E. The terms and conditions of the Plan, together with the obligations
and liabilities of the Company that accrue hereunder, shall be binding upon any
successor to the Company, whether by way of merger, consolidation,
reorganization or other change in ownership or control of the Company.
          F.. No amounts accrued or earned under the Plan shall actually be
funded, set aside or to otherwise segregated prior to actual payment. The
obligation to pay the bonuses that actually become due and payable under the
Plan shall at all times be an unfunded and unsecured obligation of the Company.
Participants shall have the status of general creditors and shall look solely
and exclusively to the general assets of the Company for payment.
          G. Any disputes between the Company and a participant arising out of
or relating to the Plan, his or her entitlement to any bonus award hereunder or
the amount or method of payment of such award shall be settled exclusively by
binding arbitration to be held in the county in which the participant is (or has
most recently been) employed by the Company (or any subsidiary) at the time of
such arbitration. The arbitration proceedings shall be governed by (i) the
national rules of the American Arbitration Association then in effect for the
resolution of employment disputes and (ii) the Federal Arbitration Act. The
decision of the arbitrator shall be final and binding on the parties to the
arbitration and shall be in lieu of the rights those parties may otherwise have
to a jury trial.

6